DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 9/29/2020, in which claims 20-22 and 24-25 have been canceled and entered of record.
3.   Claims 1-19 and 23 are pending for examination.

Information Disclosure Statement
4.   The Information Disclosure Statement (IDS) submitted on 8/13/2021 and 9/20/2020 have been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.
       
Claim Rejections - 35 USC § 112(b)
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.     Claims 2, 7-8, 11-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, - lines 7-8 recites “the other side of the active pillar”. There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “other side of the active pillar” instead of “the other side of the active pillar”.
          Claim 7, - line 7 recites “the string selection line”. There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “a string selection line” instead of “the string selection line”.
                       - line 9 recites “”where M is a natural number less than N””. This claim language renders the recited claim limitation (underlined above) being ambiguous, unclear and confusing. Since N is being defined in parent claim 3 (line 6) as “N is a natural number greater than or equal to 1”, what if when N equal to 1 then M would become zero because “M is a natural number less than N”. Thus, the claim is being indefinite because there is no clear definition with metes and bounds for the natural number “M” recited in the claim above.
         Claim 8, - line 3 recites “the plurality of word lines15”. There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “a plurality of word lines15” instead of “the plurality of word lines15”.
         Claim 11, - lines 2-3 recites “deactivates the string selection line corresponding to the plurality of second memory cells”.15 There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “deactivates a string selection line corresponding to the plurality of second memory cells” 15instead of “deactivates the string selection line corresponding to the plurality of second memory cells”. 
                       - lines 4-5 recites “determining the second bit of the plurality of first memory cells”. There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “determining a second bit of a plurality of first memory cells” 15instead of  “determining the second bit of the plurality of first memory cells”.  

Claim 12, - lines 7-8 recites “determining the second bit of a plurality of 25second memory cells having the second value as the first bit”. There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “determining a second bit of a plurality of 25second memory cells having a second value as the first bit” instead of “determining the second bit of a plurality of 25second memory cells having the second value as the first bit”.
         Claim 13, - lines 2-3 recites “the second bit of the second memory cells15”. There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite 151515“the second bit of the plurality of second memory cells15” in order to correct antecedent basis for this limitation in the claim (referred to “second bit of the plurality of second memory cells” 15on line 7-8 of parent claim 12 and on lines 3-4 of the claim).
                       - lines 4-5 recites “determining the second bit of the plurality of first memory cells”.  There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “determining a second bit of a plurality of first memory cells” 15instead of  “determining the second bit of the plurality of first memory cells”.  
        Claim 19, - lines 6-7 recites “the first bit of the remaining cells other than the first memory cells”.  There is insufficient antecedent basis for this limitation (underlined above). The claim should be amended to recite “a first bit of remaining cells other than the first memory cells” 15instead of  “the first bit of the remaining cells other than the first memory cells”.  

Allowable Subject Matter
8.   Claims 1, 3-6, 9-10, 14-18 and 23 are allowed. Claims 2, 7-8, 11-13 and 19 would be allowable if amended and/or justified to overcome the 112b rejections of the claims above.
9.  The following is a statement of reason for indication of allowable subject matter:
      Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the control logic determines values of data stored in the plurality of 
        Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “applying a second voltage to the plurality of bit lines, the second voltage being different from the first voltage; sensing a second current from the memory cell array in response to the second voltage; and 10determining second memory cells of the memory cell array having a second program state in response to the second voltage by comparing the second sensed current with the reference current in response to the second voltage”, and a combination of other limitations thereof as claimed in the claim.
        Regarding independent claim 23, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a voltage generator configured to sequentially apply the plurality of read voltages to a plurality of bit lines connected to the merged memory cells based on the voltage control signal, 20and to apply a gate voltage to the charge trap layer; and a read-out circuit including a first sense amplifier configured to determine a first program state for the resistive memory element and a second sense amplifier configured to determine a second program state for the charge trap layer”, and a combination of other limitations thereof as claimed in the claim. 

Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827